SHELBY, Circuit Judge
(dissenting). 'The question of the deceased’s contributory negligence was one for the jury, and, in my opinion. it was correctly submitted to the jury by the trial judge.
The court gave the last charge copied in the statement of the case in the opinion of the majority, but added the following explanation:
“Now I give you that in connection with the general charge, provided always if he (the deceased) stayed there in pursuance of a request, under the advice that it was safe, and didn’t know, and that a person of ordinary prudence would not know, it was dangerous, then, in that event, if lie knew it was dangerous he could not recover ; otherwise he might.”
In explanation of another charge requested by the defendant company, the trial court further said:
“If you should find that Mason was negligent in not furnishing those things, and told him the roof was safe, and that he stayed there, relying on it, and the danger of mining under those circumstances was not obvious and apparent to a reasonable man, then that might excuse him from contributory negligence; but otherwise It would not, because it is the duty of a man who has sufficient experience to know that mining in the way he was was dangerous without, the props, * * * if it was an apparent and known danger he would not he justified in risking his safety on it. * * * But, as I explained to you several times, that depends upon whether the danger was obvious and apparent.”
These instructions, in my opinion, correctly state the rule applicable to the case.
The reasons given by the trial court for overruling the motion for a new trial álso shed light on the case as it was presented to the court and jury, and show that the question involved, to sorne extent, the credibility of the evidence, and was, therefore, one for the jury. Here is the order:
“The court has carefully considered the briefs of counsel, and the evidence in connection with the general charge, and the refused charges, and is of the opinion that the case was fairly submitted to the jury, and- that a new trial ought not to be granted. It is true Salvador Lavito testified that Mr. Mason said ‘Go to work, and to-morrow I will send you the timber,’ etc., and that Immodino testified that Mason said, ‘Go on to work, and I will send you the timber to-day.’ .Toe Thomasino. when asked what the deceased said to Mr. Mason about furnishing him the props, testified, in substance, ‘after awhile, or as soon as 1 can, I will send you the props.’ and then the deceased went bade to work, and be asked the driver for the props, and lie did not have them. The testimony of Mr. Mason did not impress the jury, and the jury might well have found, under the circumstances, that the deceased had a right to rely upon the promise to furnish the props as soon as the defendant could, and to wait a reasonable time therefor, which reasonable time the jury, under all the circumstances, found included the period in which the accident occurred. The several versions of the promises were before the jury, and it was for the jury to say which version was true. It is therefore considered that the motion for a new trial he denied and overruled, and that the defendant llave 90 days from this date in which to prepare and present a bill of exceptions. This 20th day of May, 1909. Thos. G. Jones, IT. S. Judge.”
*56., The view of the trial .judge that the deceased had the right to rely on the promise of the master to furnish the props, and to continue to work, waiting a reasonable time therefor, is fully sustained by the authorities, as is, also', his conclusion that the question of reasonable time was one for the jury. 1 Labatt on Master & Servant, § 429, p. 1”213, and cases cited in note 5; Dresser on Employers’ Liability, § 115, p. 591, and cases cited; C., N. O. & T. P. Ry. Co. v. Robertson, 139 Fed. 519, 71 C. C. A. 335 (opinion by Lurton, Circuit Judge).
I cannot concur in' the conclusion that the deceased servant, as matter of law, assumed the risk of injury from the falling roof of the mine; the master having negligently failed to furnish the props. A risk which the master negligently created by omitting some precaution which, in the exercise of ordinary care, ought' to have been taken, cannot be regarded as one of the ordinary risks of the employment which the servant, as matter of law, is presumed to have assumed. This principle “has been formulated and applied so frequently as to have become axiomatic.” 1 Labatt on Master & Servant, § 270; Ford v. Fitchburg R. R. Co., 110 Mass. 240, 14 Am. Rep. 598. This view has the approval of the Supreme Court. In Hough v. Railway Company, 100 U. S. 213, 25 L. Ed. 612, that court held that it is implied in the contract of service “that the master shall supply the physical means and agencies for the conduct of his business. It is also implied, and public policy requires, that in selecting such means he shall not be wanting in proper care. His negligence in that regard is not a hazard usually or necessarily attendant upon the business. Nor is it one which the servant, in legal contemplation, is presumed to risk. * * * ”
The conclusion of the court in the opinion just read can only be sustained on the theory that the danger was so obvious that a person of ordinary prudence would not, have .continued the work. I find nothing in the record showing that it was apparent and obvious that the roof of the mine was about to fall. It is to be presumed that the jury, as instructed by the trial judge, would have found for the defendant if such had been the fact. On the contrary, there is much to show that the danger did not appear to be imminent. It is not reasonable that Mason would have pronounced it safe and instructed the deceased to continue work if the danger had been obvious; and, besides, the instinct of self-preservation is to be considered and weighed against the supposition that the deceased incurred obvious and plain peril. The question was clearly one for the jury. Kreigh v. Westinghouse & Co., 214 U. S. 249, 29 Sup. Ct. 619, 53 L. Ed. 984.
I dissent from the opinion and the judgment of-reversal.